DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1 and 7, the limitation “the accommodating portion penetrating through a portion of the accommodating space and configured to accommodate the flange” is indefinite for failing to particularly point out and distinctly claim the subject matter.
If the accommodating portion having (is part of) an accommodating space, how the accommodating portion penetrating through a portion of the accommodating space, therefore, the limitation is unclear.

Referring to claims 2-6, 8-10, the claim 2-6 and 8-10 are rejected by same reason applied to the rejection of claim 1 or 7.

Referring to claims 2 and 8, limitations “wherein the second structural element is a circuit board, the accommodating portion extends to form a base” and “the second shaft is on the base” are indefinite for failing to particularly point out and distinctly claim the subject matter.
It is not clear that the accommodating portion extends to a base or extends from a base. It is not clear that “a base” refers to base of circuit board or second fixing element. Please clarify.
Examiner suggests to use the accommodating portion extends form a base flange of the second fixing element to the groove portion.
See figure 1, if shaft 137 is on the bottom surface of base 135, then, the accommodating portion the top surface of base 135 and it is not clear how a second shaft connected with the accommodating portion (see claim 1).
Examiner suggests use the second shaft is passing though the base and a portion of the second shaft extends from the base toward the circuit board.
Claims 3-4 would be rejected by same reason as applied to the rejection of claim 2 above.

Referring to claims 5 and 9, the limitation “a number of the second shafts is plural” is unclear or indefinite because a second shaft in claim 1 define only one second shaft based on disclosure. 
See terminology: a second shaft 137; multiple second shafts 137A in specification. 


The limitation “positions where the plurality of the second shafts connect to the accommodating portion are under an outer edge area of the second fixing element” is unclear or indefinite. See figure 8A, second shafts 137A and the accommodation portion 139 are part of the second fixing element, how connecting portions between accommodation portion and second shafts are under an outer edge area of the second fixing element. Therefore, the claim is unclear.
Claim 6 is rejected by same reason as applied to claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reznikov et al. (US5223674A, hereinafter Reznikov).

Referring to claim 1, Reznikov discloses a structural element fixing structure (figures 3A-5D)
a first fixing element (100, figure 3A and 5A), comprising: 
a first shaft (a middle portion extending from 110 to 136); and 
a flange connected with a side surface of the first shaft (133 at 124 connected with a side surface of the middle portion extending from 110 to 136); 
a first structural element fixed on the first fixing element (400 fixed on 100 in figure 5D); 
a second fixing element clamping the flange (see 90 clamping 133 in figure 5D)
a groove portion ( a groove portion above a portion 46 of 56 in figure    in figure 3A) ; 
an accommodating portion laterally connected with the groove portion (an accommodation portion from 46-56 until 34 including a space in between connected with a grooved portion above in figure 3A), the accommodating portion having an accommodating space under the groove portion (a accommodating space of  the accommodation portion from 46-56 until 34 see figure 3D), the accommodating portion penetrating through a portion of the accommodating space and configured to accommodate the flange (133 in the space of the accommodation space) ; and 
a second shaft  connected with the accommodating portion and under the accommodating portion (a shaft portion at 34  under and connected to accommodation portion from 46-56 until 34); and 
(300)  fixed to and under the second shaft  (fixed to the shaft portion, see figure 5D) of the second fixing element, and the second fixing element separating the second structural element from the first fixing element (300 and 400 see figure 5D).

Referring to claim 2, Reznikov discloses the structural element fixing structure of claim 1, wherein the second structural element is a circuit board, the accommodating portion extends to form a base, the second shaft is on the base and forms a surface mounted structure with the second structural element (accommodation portion in figure 5D extends from a base of circuit board and the shaft is on the base of the circuit board).

Referring to claim 3, Reznikov discloses the structural element fixing structure of claim 1, wherein the groove portion has a recessed space configured to accommodate the first shaft (see rejection of claim 1 whereon the grove portion accommodated the shaft of 100 in figure 5D) .


Referring to claim 10, Reznikov discloses a fixing element (90 fixed with 300 in figures 3A-5D) configured to be fixed with on a circuit board, comprising:  
a groove portion ( a groove portion above a portion 46 of 56 in  in figure 3A having recessed ) ; 
(an accommodation portion from 46-56 until 34 including a space in between connected with a grooved portion above  in figure 3A), the accommodating portion having an accommodating space; and
a second shaft  connected with  and under the accommodating portion (a shaft portion at 34 to  under and connected to accommodation portion from 46-56 until 34); and 
wherein at least portion of the accommodation portion and the second shaft are provided to be foxed on the  circuit board to form a surface mounted structure (90 in figure 5D).

Allowable Subject Matter
Claims 4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/         Primary Examiner, Art Unit 2847